                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Jose Luis Cabrera, Deceased; Claudia         )
Jeaneth Jiminez Cabrera, North Dakota        )
Personal Representative of Jose Luis         )
Cabrera, Surviving Spouse, and Guardian      )
of their Minors,                             )
                                             )
               Plaintiffs,                   )       ORDER ADOPTING REPORT
                                             )       AND RECOMMENDATION
       vs.                                   )
                                             )       Case No. 1:18-cv-091
Pyramid Instrumentation and Electric         )
Corporation now known as PTW Energy          )
Service,                                     )
                                             )
               Defendant.                    )

        Claudia Jiminez Cabrera initiated the above entitled action pro se with the payment of the

filing fee and the filing of a complaint May 4, 2018, alleging in substance that defendant

discriminated against and otherwise violated the rights of Cabrera’s husband, now deceased, while

he was in the defendant’s employ. On June 5, 2018, Magistrate Judges Charles S. Miller, Jr. issued

a Report and Recommendation recommending that if Ms. Cabrera failed to retain counsel or if

counsel failed to file a notice of appearance by July 30, 2018, the court should dismiss the above-

entitled action without prejudice because she is not a licensed attorney and is not permitted to

represent anyone but herself. See Doc. No. 4. On August 21, 2018, Magistrate Judge Charles S.

Miller, Jr., issued a second Report and Recommendation again recommending that the case be

dismissed if Ms. Cabrera failed to obtain counsel. See Do. No. 10. Ms. Cabrera was granted two

extensions of time to find counsel and/or object to the Report and Recommendation, with the last

deadline being November 30, 2018. See Doc. Nos. 10 and 12. Ms. Cabrera filed an objection on

November 30, 2018. See Doc. No. 13.
       The Court has carefully reviewed the two Reports and Recommendations and the entire

record, Cabrera’s objection, and finds the Report and Recommendation to be persuasive.

Accordingly, the Court ADOPTS the Reports and Recommendations (Docket Nos. 4 and 10) in their

entirety. The Court DISMISSES the complaint without prejudice.

       IT IS SO ORDERED.

       Dated this 5th day of December, 2018.

                                                   /s/ Daniel L. Hovland
                                                   Daniel L. Hovland, Chief Judge
                                                   United States District Court




                                               2
